Hart, J., (after stating the facts). The instrument or lease copied in the statment of facts is general and comprehensive, and expressly purports to be in full settlement of all matters and differences between the parties. It was broad enough to cover the present 'cause of action. The parties, in order to avoid the evils 'of litigation, made a compromise and settlement of all matters and differences between them. The lease or instrument in question was something more than a mere receipt. It was the final embodiment in writing of the agreement between the parties. It is a comprehensive discharge, not only of the differences between the parties, but of all matters between them. The natural meaning of the language used is broad enough to cover everything connected with the first lease. To permit the plaintiff to show by parol proof that it was not so intended would be to contradict or explain away the instrument, which is contrary to the established rule of law as established by the previous decisions of this court. Cache Valley Lbr. Co. v. Culver Lbr. Co., 93 Ark. 383; Cleveland-McLeod Lbr. Co. v. McLeod, 96 Ark. 405; Kahn v. Metz, 88 Ark. 383. The judgment will be affirmed.